Citation Nr: 1744206	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  13-10 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for arthritis, multiple joints, to include as due to anthrax vaccinations.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1981 to September 1984 and from December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In March 2017, the Veteran testified before the undersigned at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.

During the course of the appeal, in a January 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for posttraumatic stress disorder with alcohol abuse in remission.  As such is a full grant of the benefits sought on appeal with respect to such claim, and the Veteran has not appealed either the evaluation or effective date assigned to this disability, that matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA is obliged to obtain a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA treatment records show that the Veteran takes medication for arthritis, and at his March 2017 Board hearing, he testified that he has arthritis in his knees, neck, back, elbows and hands.  See Hearing Transcript at p. 12.  Results of July 2010 magnetic resonance imaging show moderate degenerative arthritis of the patella femoral joint.  See, July 2010 VA treatment records.  He testified that he served in the armored division in the Gulf War, where he spent much of his time in a cramped tank as a gunner.  Indeed, the undersigned took judicial notice at the hearing that the tanks were "cramped" and "not very accommodating."  See, Hearing Transcript at p. 18.  The Veteran said that everything on a tank is "100 to 150 pounds," and that as part of his duties, he had to move heavy objects and perform maintenance.  Id. at p. 5.  The Board finds that this evidence triggers VA's duty to obtain a medical opinion.  The Board further notes that the issue of whether the Veteran's osteoarthritis could be secondary to his service-connected PTSD with alcohol abuse, for the reason that alcohol may cause joint inflammation, was raised at the hearing, and on remand, the examiner should comment on this theory, as well as the raised contention that his arthritis is secondary to anthrax vaccinations.

In connection with his claim for bilateral hearing loss, the Veteran claims that his hearing problems began in service as a gunner, firing high explosive rounds.  Indeed, service connection is in effect for tinnitus.  The Veteran was provided a VA audiological examination in October 2010.  Audiometric results showed normal bilateral hearing.  At his March 2017 Board hearing, the Veteran testified that his hearing had worsened.  His spouse testified that the Veteran often yelled and had to turn the television volume up very loud.  Accordingly, the Board will grant a new examination.

Finally, at his Board hearing, the Veteran testified that he was presently receiving VA treatment, to include for his arthritis.  The most recent VA treatment records in the file date from January 2016.  Updated records should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify, submit, or authorize VA to obtain any VA or private treatment records not already on file that he believes are pertinent to his appeal, to include VA treatment records dated from January 2016 to the present.

2.  Schedule the Veteran for an appropriate VA examination for his arthritis of multiple joints.  The examiner must review the entire record and note that review in the report.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should offer diagnoses for any arthritis present.  After an examination, an interview with the Veteran, and a review of the claims file, the examiner is asked to provide the following opinion:

Whether the Veteran's currently diagnosed arthritis of any joints is at least as likely as not (50 percent or greater probability) related to the Veteran's service, to include his receipt of anthrax vaccinations, his service-connected PTSD with alcohol abuse, or any other incident of service.

In commenting on arthritis as secondary to PTSD with alcohol abuse, the examiner should specifically address the connection between alcohol and joint inflammation.

In offering an opinion, the examiner must consider and comment on the Veteran's lay statements regarding continuity of symptomatology, the conditions of the Veteran's service, to include spending significant periods of time in cramped tanks, and the Veteran's post-service occupation working for an oil refinery for ten years. 

Please provide detailed rationales for the opinions provided.

3.  Then, schedule the Veteran for a VA audiological examination.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000 and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

The examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset during, or is otherwise related to, his active duty service, to include any hazardous noise exposure during service, specifically as a gunner.  The examiner must indicate the type of hearing loss the Veteran has and must address whether the Veteran's current hearing loss is the type of hearing loss which is compatible with in-service acoustic trauma as described by the Veteran.

The examiner should take into consideration all of the evidence of record, to include any post-service medical records, as well as the Veteran's lay statements concerning the onset and continuity of any hearing symptomatology, accepted medical principles, and objective medical findings.

A clearly-stated rationale for any opinion offered should be provided.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable period of time within which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



